Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2018 is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Claims 1-5 in the reply filed on 01/18/2021 is acknowledged.
Claims 6, and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009/016302 to Fujisawa et al. (hereinafter “Fujisawa”).
With regards to claim 1, Fujisawa teaches a positive electrode active material for a non-aqueous electrolyte secondary battery (Para. [0009], Fujisawa relates to a positive electrode active material used in a non-aqueous electrolyte secondary battery…), comprising: lithium transition metal oxide particles (Para. [0009], wherein the positive electrode active material is a lithium nickel composite oxide…); a metal compound comprising a metal element M (Para. [0009], the "titanium oxide" described in Fujisawa means titanium oxide (TiO2) and/or a composite oxide of lithium and titanium.) and adhering to surfaces of the lithium transition metal oxide particles (Para. [0009], With respect to the positive electrode active material characterized by being coated with In the present invention, the "coating" means a state in which fine particles of aluminum oxide and titanium oxide are attached to the surface of the lithium nickel composite oxide.); and a lithium metal compound comprising lithium (Li) (Para. [0009], Further, the "aluminum oxide" described in Fujisawa means aluminum oxide (Al2O3) and/or a composite oxide of lithium and aluminum.) and the metal element M and adhering to the surfaces of the lithium transition metal oxide particles (Para. [0009], With respect to the positive electrode active material characterized by being coated with In the present invention, the "coating" means a state in which fine particles of aluminum oxide and titanium oxide are attached to the surface of the lithium nickel composite oxide.), wherein the metal element M is at least one selected 
With regards to claim 2, Fujisawa teaches wherein an amount of the lithium metal compound adhering to the surfaces of the lithium transition metal oxide particles is larger than an amount of the metal compound adhering to the surfaces of the lithium transition metal oxide particles (Para. [0030], Further, the mixed amount of aluminum oxide is 0.5 mol% or more, more preferably 1.0 mol% or more, and 5.0 mol% or less…; meaning that the aluminum oxide could be a composite of lithium and aluminum; Para. [0030], the mixing amount of titanium oxide is 0.05 mol% or more, more preferably 0.1 mol% or more, while 1.0 mol% or less…; meaning that there is a larger amount of the aluminum lithium oxide adhering to the surfaces than of the titanium oxide.).
With regards to claim 3, Fujisawa teaches wherein the lithium transition metal oxide particles contain mainly an oxide represented by a composition formula LiaNixM*(1-X)02, wherein 0.95 ≤ a ≤ 1.2, 0.85 ≤ x ≤ 1.0, and M* comprises at least Co and Al (Para. [0015], Lithium nickel composite oxide used in the present invention as is, the chemical formula: LiaNixCoyMzO2 (where, M is … Al … and a, x, y, z are 0.9 ≦ a ≦ 1.2 … It is represented by 0 <x ≦ 0.9, 0 <y ≦ 0.5, 0 ≦ z ≦ 0.4, and x + y + z = 1); the chemical formula taught by Fujisawa meets the requirements of the formula in claim 3.).
With regards to claim 4, Fujisawa teaches wherein the metal element M is at least one selected from among Al and Ti (Para. [0009], the surface of the lithium nickel composite oxide is an aluminum oxide and a titanium oxide.).
With regards to claim 5, Fujisawa teaches a non-aqueous electrolyte secondary battery comprising: a positive electrode comprising the positive electrode active material according to .

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0221933 to Mizawa et al. (hereinafter “Mizawa”).
With regards to claim 1, Mizawa teaches a positive electrode active material for a non-aqueous electrolyte secondary battery (Para. [0011], A nonaqueous electrolyte secondary battery according to the present invention includes a positive electrode … and a nonaqueous electrolyte, the positive electrode including lithium transition metal oxide particles as a positive electrode active material…), comprising: lithium transition metal oxide particles (Para. [0011], … the positive electrode including lithium transition metal oxide particles as a positive electrode active material …); a metal compound comprising a metal element M and adhering to surfaces of the lithium transition metal oxide particles (Para. [0011], … a first compound containing at least one element Ma selected from the group consisting of Group IV elements (Titanium (Ti)) and Group V elements is sintered to a portion of the surface of the lithium transition metal oxide particles…); and a lithium metal compound comprising lithium (Li) and the metal element M and adhering to the surfaces of the lithium transition metal oxide particles (Para. [0011], …the positive electrode further including a second compound containing at least one element Mb selected from the group consisting of Group VI elements (Tungsten (W))…; Para. [0021], A second compound is attached to a portion of the surface of the lithium transition metal oxide 2WO4.), wherein the metal element M is at least one selected from among titanium (Ti), and tungsten (W).
With regards to claim 4, Mizawa teaches wherein the metal element M is at least one selected from among Ti (Para. [0011], … a first compound containing at least one element Ma selected from the group consisting of Group IV elements (Titanium (Ti)).
With regards to claim 5, Mizawa teaches a non-aqueous electrolyte secondary battery (Para. [0001], The present invention relates to a nonaqueous electrolyte secondary battery…) comprising: a positive electrode (Para. [0010], An object of the present invention is to provide a nonaqueous electrolyte secondary battery and a positive electrode active material for nonaqueous electrolyte secondary batteries…) comprising the positive electrode active material according to claim 1 (see rejection to claim 1 above); a negative electrode; and a non-aqueous electrolyte (Para. [0011], A nonaqueous electrolyte secondary battery according to the present invention includes a positive electrode, a negative electrode and a nonaqueous electrolyte…).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES MILLER whose telephone number is (571)272-1622.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723                                                                                                                                                                                                        
ANDREW JAMES MILLER
Examiner
Art Unit 1723